Robinson, J.
(concurring specially) : In this case defendant appeals from a judgment for $36, and costs. The plaintiff sued to recover $36 as the balance due on a sale of two mares that produced two colts. The case was fairly tried, and the verdict is well sustained by the evidence. It was the same in justice court and in the county court, and it could not have well been different. In so small a.case it were an act of folly to waste time in writing a grave discussion on numerous hairsplitting and frivolous objections. The judgment is affirmed.